In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00222-CV
      ___________________________

   IN THE INTEREST OF S.W., A CHILD



    On Appeal from the 97th District Court
          Montague County, Texas
      Trial Court No. 2019-0495M-CV


  Before Sudderth, C.J.; Kerr and Walker, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Appellant S.W. (Father) appeals the trial court’s final order terminating his

parental rights to S.W. (Susie). Because we find no arguable grounds to be advanced

on appeal, we affirm the trial court’s termination order.

       In December 2019, the Texas Department of Family and Protective Services

(Department) initiated this proceeding to terminate the parent–child relationship

between Father and C.H. (Mother) and their child, Susie. During the pendency of this

case, Mother passed away.

       After conducting a final hearing, the trial court found that terminating Father’s

rights was in Susie’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(2). The trial

court also found grounds to terminate Father’s parental rights under Section

161.001(b)(1)(E); the trial court found that Father had engaged in conduct or

knowingly placed Susie with persons who had engaged in conduct that had

endangered Susie’s physical or emotional well-being. Father timely appealed from the

trial court’s termination order.

       On August 23, 2021, Father’s appointed appellate counsel filed a brief stating

that he had conducted a professional evaluation of the record and had concluded that

there are no arguable grounds to support an appeal and that the appeal is frivolous.

Counsel’s brief presents the required professional evaluation of the record

demonstrating why there are no reversible grounds on appeal. See Anders v. California,

386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–

                                            2
77 (Tex. App.—Fort Worth 2003, order) (holding Anders procedures apply in

parental-termination cases), disp. on merits, 2003 WL 2006583, at *1–3 (Tex. App.—

Fort Worth May 1, 2003, no pet.) (mem. op.). Further, counsel provided Father with

a copy of the reporter’s and clerk’s records in this case and informed Father of his

right to file a pro se response. See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim.

App. 2014). Father declined to file a response. The Department notified us that it

would not be filing a brief.

      In reviewing a brief that asserts an appeal is frivolous and that fulfills the

requirements of Anders, this court must independently examine the record to

determine if any arguable grounds for appeal exist. See In re C.J., 501 S.W.3d 254, 255

(Tex. App.—Fort Worth 2016, pets. denied) (citing Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991)). Having carefully reviewed the record and the Anders

brief, we conclude that there are no arguable grounds that might support Father’s

appeal; thus we agree with counsel that Father’s appeal is frivolous. See In re D.D., 279

S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied). We affirm the trial court’s

termination order. See Tex. R. App. P. 43.2(a).

      Father’s counsel did not file a motion to withdraw, and the record does not

show good cause for withdrawal independent from counsel’s conclusion that the

appeal is frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (order); In re C.J.,

501 S.W.3d at 255. Accordingly, Father’s counsel remains appointed in this appeal

through proceedings in the supreme court unless otherwise relieved from his duties

                                            3
for good cause in accordance with Family Code Section 107.016(2)(C). See P.M., 520

S.W.3d at 27–28; see also Tex. Fam. Code Ann. § 107.016(2)(C).



                                                    /s/ Bonnie Sudderth

                                                    Bonnie Sudderth
                                                    Chief Justice

Delivered: November 4, 2021




                                          4